*555ON APPLICATION FOR REHEARING
No. 4510.
Decided April 25, 1951.
By THE COURT.
Submitted on an application of appellee for a rehearing.
Although our rules do not now provide for applications for rehearing, we appreciate that our opinion deviated somewhat from the theories upon which the case was briefed. However, the appellant was given no relief to which she was not entitled under the pleadings and the facts as developed.
We have given careful consideration to the extended argument of counsel for appellee but find no sufficient reason to change the conclusion which we reached in our original decision. We fully presented our view as to the legal principles which we felt required the judgment of reversal.
The. application for rehearing will be denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.